 Case 1:19-cr-00068-PLM ECF No. 37 filed 10/15/19 PageID.107 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 1:19−cr−68

   v.                                        Hon. Paul L. Maloney

JONATHAN RYAN LEDOUX,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Change of Plea Hearing
Date/Time:            October 17, 2019 11:00 AM
Magistrate Judge:     Ellen S. Carmody
Place/Location:       650 Federal Building, Grand Rapids, MI




                                           ELLEN S. CARMODY

Dated: October 15, 2019          By:        /s/ Julie Lenon
                                           Courtroom Deputy
